United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60835
                          Summary Calendar


CEASAR AUGUSTO AVILA IBANEZ,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 523 074
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Ceasar Augusto Avila Ibanez (Avila), a native and citizen of

Guatemala, petitions this court to review the decision of the

Board of Immigration Appeals (BIA) adopting and affirming the

decision of the Immigration Judge (IJ) denying his application

for withholding of removal.    Avila argues that he demonstrated

both past persecution and a well-founded fear of future

persecution as a result of his activities in a defunct political

party.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60835
                                  -2-

      We conclude from a review of the record that the BIA’s

determination is supported by substantial evidence, and the

record does not compel a conclusion contrary to the BIA’s denial

of withholding of removal.     See Roy v. Ashcroft, 389 F.3d 132,

138 (5th Cir. 2004); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.

2002); 8 C.F.R. § 208.16(b).    The petition for review is DENIED.